Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, it isn’t clear if the “first and second legs” are in addition to, or are part of the previously claimed “one or more legs.”  The examiner suggests amending the claim to recite: “wherein the one or more legs comprises first and second legs” or something similar to clearly relate “the first and second legs” to “the one or more legs.”
Claims 8-10 each depend from indefinite claim 7 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
Similarly, for claim 16, it isn’t clear if the “first and second legs” are in addition to, or are part of the previously claimed “one or more legs.”  The examiner suggests amending the claim to recite: “wherein the one or more legs comprises first and second legs” or something similar to clearly relate “the first and second legs” to “the one or more legs.”

Claim 10 recites “the second plane” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claims 1, 7 and 9, but no “second plane is previously required in any of the parent claims 1, 7 and 9.  
Claim 16 recites “said second plane” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends from claim 1.  “A second plane” is recited in claim 6, line 4.
Claim 17 depends from indefinite claim 16 and fails to cure the deficiency thereof, and is accordingly likewise indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Laid-open No. 2010-203260 (Mizuta et al. hereinafter).

For claim 2, under a broad and reasonable interpretation, one of the plates of the laminate or flexible intermediate portion 25 necessarily has a reduced thickness in comparison to a portion of the leg adjacent to the intermediate portion (the ends portions 14, 15 for example). 
For claim 3, referring to FIG. 3, the length, thickness and width directions are represented by the coordinate axes Y, Z and X, respectively.  There, it can be seen the width dimension of the intermediate portion 25 is greater than its thickness. See also translation paragraph 0034.  
Furthermore for claim 4, the length of the flexible intermediate portion 25 is likewise greater than its width.  See also translation paragraph 0034.  
For claim 5, the plane in which the pitch actuator 11 pivots (see C2-C3 in FIG. 3) is substantially parallel to a plane comprising the rotor axis and the pitch axis C1 (see FIG. 1-2).

For claim 12, the second end of the pitch actuator 12 is coupled to the blade at a location radially offset from the pitch axis (see FIG. 2).
For claim 13, the second end of the pitch actuator is coupled to the blade by way of a spherical joint 17 (see translation paragraph 0030). 
For claim 14, the leg of the mounting structure facilitates pivoting movement of the pitch actuator 11 about the spherical joint 17 within the plane (see FIG. 3).
For claim 15, the pitch actuator comprises a cylinder 12 that is coupled to the hub 4 and a rod 13 that is coupled to the blade 6, wherein the rod is arranged to extend and retract relative to the cylinder to effect turbine of the blade about the pitch axis (see FIG. 2).
For claim 18, after using the bolts 27, 31 to integrate the pieces 14, 15, 25, the legs are an integral unit.
For claim 19, the legs are made from steel (see at least paragraph 0031 and 0034 of the translation).
For claim 20, the intermediate portion of the log is made from a different material to the adjacent portions of the leg (see paragraphs 0031 and 0034).
	For claim 21, referring to the species of FIG. 7 of Mizuta et al., the thickness of the block 37 is clearly greater than double the thickness of the flexible portion 25.  
For claim 22, Mizuta et al. teach a mounting structure for attaching a pitch actuator to a hub of a wind turbine, the mounting structure having one or more legs each having a proximal end 15 and a distal end 14, and a flexible intermediate position 25 between the proximal and distal ends, the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2012/0063901 A1 (Matsuda et al. hereinafter).
For claim 7, Mizuta et al. do not appear to show separate legs forming the mounting structure, but instead one integrated mounting structure.
Matsuda et al. however, show separate legs 27 in pairs for the purpose of supporting the actuator 35. See paragraph 0062-0064.
Because Mizuta et al. is a mounting structure for supporting a actuator for wind turbine blades, and Matsuda et al. is a similar mounting structure but uses pairs of mounting legs rather than a monolithic structure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated structure of Mizuta et al. as taught by Matsuda et al. to be made from a pair of legs for the purpose of easily assembling the actuator to the hub through the use of a pin 31 at the distal end of the mounting structure. 
For claims 8 and 9, Mizuta et al. bridge the distal ends of the one or more legs with yokes on opposite side of the legs.  See annotation below.

    PNG
    media_image1.png
    274
    375
    media_image1.png
    Greyscale

Annotation of Mizuta et al.  FIG. 5

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2012/0063901 A1 (Matsuda et al. hereinafter).
For claim 11, it isn’t clear if the Mizuta et al. X-axis of FIG. 3 is parallel to the axis of the rotor.
Matsuda et al. however, clearly show in FIG. 5 and FIG. 9 the linear actuator axis 35a being substantially parallel to the rotor hub axis 10a, for the purpose of arranging the actuator effectively to pitch the blade while not interfering with other portions of the rotor.  Note the actuator necessarily protrudes axially from the rotor hub 10 because of its length.
Because Mizuta et al. is a linear hydraulic actuator for a wind turbine, and Matsuda et al. is likewise an linear hydraulic actuator for a wind turbine and shows the actuator extending parallel to the axis of the rotor for the purpose of relatively mounting the actuator to the hub to pivot the blades as a known configuration, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the Mizuta et al. linear actuator parallel to the axis of the rotor as taught in Matsuda et al. as a known mounting configuration.  

Allowable Subject Matter
Claims 10 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claim 10, the prior art of Mizuta et al. has the pivoting connection on the distal ends of the legs and not the yokes, as is claimed.  There is no reason to modify the location of the pivot to the yokes since this would alter the operation of the prior art device with no obvious benefit.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799